    Case 1:20-cr-00021-MN Document 1 Filed 02/20/20 Page 1 of 6 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF· DELAWARE

UNITED STATES OF AMERICA,                     )
                                              .)

                                              ~
               J>laintiff,
                                                    Criminal Action N~. 20-   Z(- lJ,4/)r
        Y.                                    )
                                              )
PENGCHENG LV,                                 )
                                              )
               Defendant.                     )


                                        INFORMATION

       The United States Attorney for the District of Delaware charges that:

                                           Introduction

       1.     At all times material to this" Inf01mation, the defendant, PENGCHENG LV, was a

co-owner of AlphaSense, Inc. ("AlphaSense"), incorporated in Delaware with its pl'incipal place

of business in Delaware.

                               Small Business Set Aside Programs

       At all times material to this Information:

     · -2.    Through Section 9G) of the Small Business Act, federal lawrequh-ed that the Small

Business Adti1inistration ("SBA'') issue Small Business Innovation Research ("SBIR;') Program

and Small Business Technology Transfer. ("STIR'') Program Policy Directives for the general

conduct of the SBIR      and   STIR programs (collect~vely, "the programs'') within the _U.S.

government. The statuto1y-putpose of the set-aside pmgrams was (1) to strengthen the role of

innovative Small Business Concerns °("SBCs") in federally-funded research and development, and

(2) to increase competition, productivity and economic growth. Additional specific program .

pmposes were to:
                                                    1
                                                                                    FEB 2 0 2020
   Case 1:20-cr-00021-MN Document 1 Filed 02/20/20 Page 2 of 6 PageID #: 2




                a.      stimulate U.S. technological innovation;

                b.      use SBCs to meet federal research and development needs;

                c.      foster and encourage participation in technical_ innovation. by socially and
                        economically dis8;dvantaged SB Cs; and by SB Cs that are at least 51-percelit
                        owned and controlled by women;

                d.      increase ·private-sector commercialization of innovations derived. from
                        federal reseal'ch and devel~pment;

                e.     promote cooperative research and development with non-profit research
                       institutions; and

                f.     foster and encourage participation by socially disadvantaged businesses.

                        Relevant Definitions as Used in this Information ·

        3.      The term "solicitation" meant the advertisements by the U.S. government

 departments, agencies, and offices that provided the· information necessary to submit pr?posals to

receive funding under the programs.

        4.      The te1m "proposal" included all of the info1mation and documents -physical or

 electronic-. submitted to the U.S. government in supp01t of an effort by people and entities

 (collectively, "applicants") to obtain funds from the programs. Truthfulness in the proposals was

.required to be certified, generally by ~he applicant aclmGwledging that he or she understood that it

was a crime to provide false information or to omit material information.

        5.      The term "award" meant the agreement entered into·between the applicants and the

U.S. goverpment conceming an issuance of funds made through the programs. Some dep~ents,

agencies, and offices refe11·ed to these agreements as contracts and others as grants, but the te1m .

"award" encompassed both. Truthful adherence to the te1ms and conditions· in _the awards was

. material to the U.S. government.




                                                 2
    Case 1:20-cr-00021-MN Document 1 Filed 02/20/20 Page 3 of 6 PageID #: 3




        6.      The recipient of the funds was allowed to make a reasonable profit or fee ("profit"),

butthere were generally limits to how rp_uch profit could be made froin an award.

        7,    . Each certified proposal submitted to the U. S, government was evaluated and scored
         .                                                                      .

 on its own merits. The proposal evaluators relied upon the truthfulness of what was submitted to'

them by the applicants.

                                            AiphaSense

        8.     At allti:rhes material to this Information, the defendant wo11ced at AlphaSense ·as a
     .                 .                             .
Senior Scientist. The defendant's 1·esponsibilities also included preparing proposals to submit to

U.S. gove111ment departments, agencies, and offices so that _AlphaSense could receive awards

under_the programs. The defendant's responsibilities further included preparing and causing to be

prepared information and requests fo1• payment for submission to the U.S. government so that

AlphaSense could receive payments under the ·awards.

                              The Scheme and Artifice to Defraud

        9.     Beginning in   01·   _around J~e 18, 2008, and continuing up to and including

November 21, 2016, in the District of Delaware and elsewhere, the defendant, PENGCHENG LV,

did lmowingly devise and intend to devise a scheme and artifice to. defraud, and :to obtain money

and property by means of false and fraudulent pretenses, representations, and·promises.

       10.     lt was pmt of the scheme that the defendant would and did fraudulently use and

cause to·be use AlpliaSense to seek government awards under the programs;           ·

       11,     It was fmther part of the scheme that the defendant wou1d and did prepare and cause

to be prepm·ed materially false and fraudulent proposals for awards under the progi'arp_s, said

material falsity invo~ving:



                                                3
  Case 1:20-cr-00021-MN Document 1 Filed 02/20/20 Page 4 of 6 PageID #: 4




                a.     employees, including (i) the number AlphaSense's employees, and (ii) the
                       identity of AlphaSense's employees, including by using the identities of
                       people. without permission and representing that they were AlphaSense
                       employees that would work on the projects set f01i:p. in the proposals;

                b.     subcontractors and consultants, including by (i) using the identities of
                       University professors without permission to propose them as subcontractors
                       and consultants and (ii) without lawful authority, fraudulently modifying,
                       creating, and editing and causing to be modified, created, and edited
                       subcontract proposals submitted with proposals;

                c.     ·endorsements, including by (i) using the identities of people and (ii) without
                        lawful authority, fraudulently modifying, creating, and editing and causing
                        to be modified, created, and edited endorsements submitted with proposals;

                d,     c.osts; and

                e.     ce1tificati,ons.

        12.     It was further part of the scheme that the defendant would and did fraudulently

submit and cause to be submitted matel'ially false and fraudu1ent proposals for awards to the U.S.

government.

        13;     It was fu1ther part of the scheme that the defendant would ~d did receive and cause

to be received payments from the U.S. government on :fraudulently-obtained awards.

        14,     It was further part of the scheme that the defendant would and did submit and cause

to be submitted requests for payment to the U.S. government that falsely inflated AlphaSense's

actual costs.

        15, · It was further part of the scheme that the defendant would and. did receive and .cause

to be received payments from the U;S, government based on falsely inflated cost submissions.

        l6,     It was further,pait of the schenie that the defendant would and did misrepresent,

conceal, hide, and cause to be misrepresented, concealed,
                                                       .
                                                          and. hidden, acts done in fmtherance
                                                                                     .         . of

the scheme,


                                                 4
    Case 1:20-cr-00021-MN Document 1 Filed 02/20/20 Page 5 of 6 PageID #: 5




                                  COUNT ONE - WIRE FRAUD

        17.     .Paragraphs 1 thl'ough 16 above are incorporated herein by reference,

        18.     On or about October 28, 2014, in the District of Delaware and elsewhere, the

defendant, PENGCHENG LV, having devised and intending to devise the scheme and artifice

described in Paragraphs 1 thl'ough 17 above, and for the purpose of executing and attempting to

execute the aforementioned scheme and artifice to defraud and to obtain money and property by

{alse · and fraudulent pretenses~ representations, and promises, did knowingly cause to be

transmitted by means. of wire communication in interstate commerce,.certain writings, signs, and

signals, to wit, electronic.signals from a computer in Delaware to Depadment of Defense s,ervers ·

outside of Delaware, as a result of the electronic submission cif a "Final Report" in connection with

Ail· Force award F.A.8117-14-C-0009, in violation of 18 U,S.C. § 1343.

                                  NOTICE OF-FORFEITURE

       20.     The allegations in Count One of this Information are hereby realleged and

incorporated herein by reference for the pu11:iose of alleging forfeitures.

       21.     Pursuant to 18 U.S,C .. § 981(a)(l)(C), and 28 U.S,C. § 2461(c), upon conviction of

an offense
     .
           under. 18 U.S,C. § 1343,'the defendant shall
                                      •'             .
                                                        fo1feitto the. United States of America any

property, real al' personal, which constitutes ol' is derived from proceeds-traceable to the offense.

       22. · · If any of the property desclibed above, as a result of any act      01·   omission of the

defendant:

               . a. cannot be located upon the exercise of due qiligence;

                b. has been transferl.'ed 01· sold to, or deposited with, a third parfy;

                c. has been placed beyond the jurisdiction of the court;.

                4,   has been substantially diminished in value; or
                                                  5
  Case 1:20-cr-00021-MN Document 1 Filed 02/20/20 Page 6 of 6 PageID #: 6




                e. has bee1:1 commingled with othel' property which cannot be divided without

                   difficulty; then,

the United States of America shall be entitled to fmfeiture of substitute pl'operty pursuant   to 21
U.S.C. § 853(p), as incorporated by 28 U.S.C, § 2461(c), all pursuant to 18 U.S.C, § 98l(a)(l)(C),

and28 U.S.C. § 2461(c),


                                                    DAVID C. WEISS .
                                                    United States Attorney . ·


                                                    G¥~tL,
                                                    Assistant United• States Attorney


                                                      ~~\t.t-~Q~~
                                                    ~--         ~.;;.;¢=::
                                                    Elisabeth.Christensen          -=
                                                    Special Assistant U:-nited States Attomey




Dated: ~/~/ ~2D




                                                6
